In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00108-CV
______________________________


NANCY GROVES, Appellant

V.

WESTBANK HOMEOWNERS ASSOCIATION, INC., ACMP, INC., BUTLER

& HAILEY, A PROFESSIONAL CORPORATION, AND ROY D. HAILEY,        
                                                    Appellees




On Appeal from the Number Three County Court at Law
Harris County, Texas
Trial Court No. 739551





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Chief Justice Morriss

O P I N I O N

	Nancy Groves, appellant, has filed a motion asking this Court to dismiss her appeal. 
Pursuant to Tex. R. App. P. 42.1, her motion is granted.
	The appeal is dismissed.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	August 14, 2002
Date Decided:		August 15, 2002

Do Not Publish

n style="font-family: 'Times New Roman', serif">                                              

On Appeal from the 71st Judicial District Court
 Harrison County, Texas
Trial Court No. 02-1036


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION
            This Court has been notified that a petition for bankruptcy concerning appellee Charles
Bishop has been filed in the United States Bankruptcy Court, Eastern District of Texas, Sherman
Division, under cause number 05-44129.  Pursuant to 11 U.S.C.A. § 362 (West 2004), further action
in this cause is automatically stayed.  
            Accordingly, for administrative purposes, this case is abated and will be treated as closed. 
Any party may reinstate by promptly filing a motion with an attached certified copy of the order
showing that the automatic bankruptcy stay has been lifted or terminated and specifying what further
action, if any, is required from this Court.  In the event of reinstatement, any period that began to run
and had not expired at the time of suspension will begin anew when the proceeding is reinstated. 
 
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          September 27, 2005
Date Decided:             September 28, 2005